DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply on 03/28/2022 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Group, there being no allowable generic or linking claim.
 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM (US 20170104114 A1).
	Regarding claim 1, KIM teaches a solar cell (see the solar cell, Figs. 1-8), comprising:
a semiconductor substrate (see the semiconductor substrate 110) having an inclined part (see the inclined parts in Fig. 4 attached below, which is inclined from the corners of the semiconductor substrate 110);
first and second conductivity type regions (see the plurality of first semiconductor regions 121 and the plurality of second semiconductor regions 172; [0142] The first semiconductor regions 121 may be formed of polycrystalline silicon material of the first conductive type, [0146] The second semiconductor regions 172 may be formed of polycrystalline silicon material more heavily doped than the semiconductor substrate 110 with impurities of the second conductive type) formed at or on one surface of the semiconductor substrate (see the bottom surface of the semiconductor substrate 110);
a first electrode (see the plurality of first electrodes 141) connected to the first conductivity type region at or on the one surface of the semiconductor substrate (see the discussion above and Figs. 6-7); and 
a second electrode (see the plurality of second electrodes 142) connected to the second conductivity type region at or on the one surface of the semiconductor substrate (see the discussion above and Figs. 6-7), 
wherein at least one of the first and second electrodes includes: a finger part (see the finger part in Fig. 4 attached below) including a plurality of inner finger parts (see the inner finger parts in Fig. 4 attached below) extending in a first direction (see the up-down direction), and a plurality of outer finger parts (see the outer finger parts in Fig. 4 attached below) extending in the first direction (see the up-down direction) and adjacent to an edge of the semiconductor substrate (see the left and right edges of the semiconductor substrate 110), the plurality of inner finger parts and the plurality of outer finger parts being separated in a second direction intersecting the first direction (see the left-right direction) (see Fig. 4 attached below); and 
a connection part (see the connection part in Fig. 4 attached below) connecting at least some of the plurality of outer finger parts on one side of the semiconductor substrate adjacent to the inclined part (see Fig. 4 attached below).
	
    PNG
    media_image1.png
    529
    1039
    media_image1.png
    Greyscale


	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	KIM teaches the connection part extends in a direction intersecting the plurality of outer finger parts (see the rejection of claim 1 and Fig. 4 attached in the rejection of claim 1).  

	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.
	KIM teaches the connection part extends in parallel with the inclined part to connect end parts of the plurality of outer finger parts (see the rejection of claim 1 and Fig. 4 attached in the rejection of claim 1).

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 1.
	KIM teaches a width of the connection part is equal to or less than a width of the plurality of outer finger parts and a width of the plurality of inner finger parts (see Fig. 4 attached in the rejection of claim 1; The width of the connection part is less than the width of the two outer finger parts and the width of the four inner finger parts).

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	KIM teaches the inclined part includes first and second inclined parts (see the 1st inclined part and the 2nd inclined part in Fig. 4 attached in the rejection of claim 1) respectively positioned on one side and other side in the first direction at the edge of the semiconductor substrate in the second direction (see Fig. 4 attached in the rejection of claim 1), wherein the first electrode includes a plurality of first finger parts (see the plurality of first electrodes 141) including a plurality of first inner finger parts (see the plurality of first electrodes within the inner finger parts) extending in the first direction and a plurality of first outer finger parts (see the plurality of first electrodes within the outer finger parts) extending in the first direction adjacent to the edge (see Fig. 4 attached in the rejection of claim 1), and a first connection part (see the 1st connection part in Fig. 4 attached in the rejection of claim 1) connecting at least some of the plurality of first outer finger parts on the one side adjacent to the first inclined part (see Fig. 4 attached in the rejection of claim 1); and wherein the second electrode includes a plurality of second finger parts (see the plurality of second electrodes 142) including a plurality of second inner finger parts (see the plurality of second electrodes within the inner finger parts) extending in the first direction and a plurality of second outer finger parts (see the plurality of second electrodes within the outer finger parts) extending in the first direction adjacent to the edge (see Fig. 4 attached in the rejection of claim 1), and a second connection part (see the 2nd connection part in Fig. 4 attached in the rejection of claim 1) connecting at least some of the plurality of second outer finger parts on the other side adjacent to the second inclined part (see Fig. 4 attached in the rejection of claim 1).

	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 5.
	KIM teaches the plurality of first finger parts and the plurality of second finger parts are alternately positioned in the second direction (see the rejection of claim 5 and Fig. 4 attached in the rejection of claim 1), wherein the first connection part is positioned to be spaced apart from the plurality of second outer finger parts in the first inclined part (see the rejection of claim 5 and Fig. 4 attached in the rejection of claim 1; The 1st connection part is positioned to be spaced apart from the plurality of second electrodes within the outer finger parts via the insulating layer 252 in the 1st inclined part), and wherein the second connection part is positioned to be spaced apart from the plurality of first outer finger parts in the second inclined part (see the rejection of claim 5 and Fig. 4 attached in the rejection of claim 1; The 2nd connection part is positioned to be spaced apart from the plurality of first electrodes within the outer finger parts via the insulating layer 252 in the 2nd inclined part).

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 6.
	KIM teaches a distance between the first connection part and an end part of the plurality of second outer finger parts is equal to or greater than a width of the first connection part in the first inclined part, or a distance between the second connection part and an end part of the plurality of first outer finger parts is equal to or greater than a width of the second connection part in the second inclined part (see Fig. 4 attached in the rejection of claim 1; The distance between the 1st connection part and the bottom end part of the plurality of second electrodes within the outer finger parts is greater than the width of the 1st connection part in the 1st inclined part).

	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 6.
	KIM teaches a distance between the first connection part and an end part of the plurality of second outer finger parts is equal to or greater than a distance between the first connection part and the first inclined part, or a distance between the second connection part and an end part of the plurality of first outer finger parts is equal to or greater than a distance between the second connection part and the second inclined part (see Fig. 4 attached in the rejection of claim 1; The distance between the 1st connection part and the bottom end part of the plurality of second electrodes within the outer finger parts is greater than the distance between the 1st connection part and the 1st inclined part).


	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 5.
	KIM teaches the semiconductor substrate has a conductivity type that is the same as the second conductivity type region and that is opposite to the first conductivity type region ([0142] The first semiconductor regions 121 may be formed of polycrystalline silicon material of the first conductive type, [0146] The second semiconductor regions 172 may be formed of polycrystalline silicon material more heavily doped than the semiconductor substrate 110 with impurities of the second conductive type), and a width of the second connection part is equal to or less than a width of the first connection part (see Fig. 4 attached in the rejection of claim 1; The two widths are the same).

	Regarding claim 10, Applicant is directed above for a full discussion as applied to claim 9.
	KIM teaches a width of the plurality of second finger parts is equal to or less than a width of the plurality of first finger parts (see Fig. 4 attached in the rejection of claim 1; The two widths are the same).

	Regarding claim 11, regarding the claimed limitations required by claim 1 on which claim 11 depends, KIM teaches a solar cell (see the solar cell, Figs. 1-8), comprising:
a semiconductor substrate (see the semiconductor substrate 110) having an inclined part (see the inclined parts at the four corners of the semiconductor substrate 110 in Fig. 4 attached below);
first and second conductivity type regions (see the plurality of first semiconductor regions 121 and the plurality of second semiconductor regions 172; [0142] The first semiconductor regions 121 may be formed of polycrystalline silicon material of the first conductive type, [0146] The second semiconductor regions 172 may be formed of polycrystalline silicon material more heavily doped than the semiconductor substrate 110 with impurities of the second conductive type) formed at or on one surface of the semiconductor substrate (see the bottom surface of the semiconductor substrate 110);
a first electrode (see the plurality of first electrodes 141) connected to the first conductivity type region at or on the one surface of the semiconductor substrate (see the discussion above and Figs. 6-7); and 
a second electrode (see the plurality of second electrodes 142) connected to the second conductivity type region at or on the one surface of the semiconductor substrate (see the discussion above and Figs. 6-7), 
wherein at least one of the first and second electrodes includes: a finger part (see the finger part in Fig. 4 attached below) including a plurality of inner finger parts (see the inner finger parts in Fig. 4 attached below) extending in a first direction (see the up-down direction), and a plurality of outer finger parts (see the outer finger parts in Fig. 4 attached below) extending in the first direction (see the up-down direction) and adjacent to an edge of the semiconductor substrate (see the left and right edges of the semiconductor substrate 110), the plurality of inner finger parts and the plurality of outer finger parts being separated in a second direction intersecting the first direction (see the left-right direction) (see Fig. 4 attached below); and 
a connection part (see the connection part in Fig. 4 attached below) connecting at least some of the plurality of outer finger parts on one side of the semiconductor substrate adjacent to the inclined part (see Fig. 4 attached below).

    PNG
    media_image2.png
    517
    1029
    media_image2.png
    Greyscale

	And, KIM teaches the inclined part includes first and second inclined parts (see the 1st and 2nd inclined parts in Fig. 4 attached above) respectively positioned on one side and other side in the first direction at a first edge of the semiconductor substrate (see the left edge of the semiconductor substrate 110) (see Fig. 4 attached above), and third and fourth inclined parts (see the 3rd and 4th inclined parts in Fig. 4 attached above) respectively positioned on one side and other side in the first direction at a second edge of the semiconductor substrate opposite to the first edge in the second direction (see the right edge of the semiconductor substrate 110) (see Fig. 4 attached above), wherein the first electrode includes a plurality of first finger parts (see the plurality of first electrodes 141) including a plurality of first inner finger parts (see the plurality of first electrodes within the inner finger parts) extending in the first direction and a plurality of first outer finger parts (see the plurality of first electrodes within the outer finger parts) extending in the first direction adjacent to the first and second edges, respectively (see Fig. 4 attached above), and a first connection part (see the 1st connection part in Fig. 4 attached above) connecting at least some of the plurality of first outer finger parts on the one side adjacent to the first and third inclined parts, respectively (see the discussion above and Fig. 4 attached above); and wherein the second electrode includes a plurality of second finger parts (see the plurality of second electrodes 142) including a plurality of second inner finger parts (see the plurality of second electrodes within the inner finger parts) extending in the first direction and a plurality of second outer finger parts (see the plurality of second electrodes within the outer finger parts) extending in the first direction adjacent to the first and second edges, respectively (see Fig. 4 attached above), and a second connection part (see the 2nd connection part in Fig. 4 attached above) connecting at least some of the plurality of second outer finger parts on the other side adjacent to the second and fourth inclined parts, respectively (see the discussion above and Fig. 4 attached above).  



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726